608 F.3d 1117 (2010)
James M. HARRISON, Petitioner-Appellant,
v.
Douglas GILLESPIE, Respondent-Appellee.
No. 08-16602.
United States Court of Appeals, Ninth Circuit.
June 18, 2010.
Jonell Thomas, Bret O. Whipple, Esquire, Scott L. Bindrup, Esquire, David M. Schieck, Esquire, Law Office of Bret Whipple, Las Vegas, NV, for Petitioner-Appellant.


*1118 ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judges RAWLINSON and BYBEE did not participate in the deliberations or vote in this case.